DETAILED ACTION
This Office Action is response to the Amendment filed 09/01/2021
In the instant amendment, claims 1 and 11 are independent claims; claim 1 and 11 are amended. Claims 1-20 are pending in this application. THIS ACTION IS MADE FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
The Examiner has withdrawn the 35 U.S.C. 101 rejection to claims 11, 17-18 and 20 as per amendment filed 09/01/2021. 
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. 
Applicant argues on (pages 7-8) that Tremblay in view of Cohen fail to explicitly disclose perform a second verification technique based on the profile,

The Examiner disagrees with the Applicants. Tremblay discloses determining that the identification data matches information stored in a profile corresponding to the nicotine dispenser (see Tremblay [0161]; verifying a user’s age [0189], locking and unlocking based on vaping signature; [0252], [0207] & [0236], profile; [0161] authorization by user’s age). Cohen discloses performing a second verification technique based on a profile, including facial recognition via one or more sensors on a smartphone such as a camera. The purpose of doing facial recognition is to verify a user is the minimum age to buy a risk product such as a vape (See Cohen, [0319], [0324], [0339]; [0419]). 
Applicant argues on (pages 8-9) that Tremblay in view of Cohen fail to explicitly disclose Applicant argues on (pages 7-8) that Tremblay in view of Cohen fail to explicitly disclose perform a second verification technique based on the profile including one of facial recognition or vocal recognition, via one or more sensors at the personal communication device; generate the identification signal based on the second verification technique and based on verifying the identification data of the user is associated with the nicotine dispenser. 
The Examiner disagrees with the Applicants. Tremblay discloses monitoring the amount of nicotine dispensed by increasing or decreasing the 
Applicant's arguments: Additionally, as to the dependent claims 12-18 the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1 and 11, and are therefore distinguished from the cited art at least by virtue OR allowable at least based on of their additionally recited patentable subject matter.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 12-18 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 12-18. 
Therefore, in view of the above reasons, the Examiner maintains the rejection with the cited prior art references. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al (“Tremblay,” US 20150181945) and further in view of Cohen et al (“Cohen,” US 20140378790).  

Regarding claim 1, Tremblay discloses a system for verifying an identity of a user of a nicotine dispenser, the system comprising:
a nicotine dispenser configured to remain locked until an identification signal has been received, the nicotine dispenser configured to communicate via a wireless communication link; (Tremblay, [0189], the controller 160 proceeds to disable the vapor-providing capability of the electronic cigarette 100. In other words, the controller 160 maintains the electronic cigarette 100 “unlocked” for vaping as long as it detects the vaping signature but “locks” the electronic cigarette 100 to prevent further vaping when it ceases to or otherwise does not detect the vaping signature. An individual who is not the legitimate user identified by the vaping signature recognized by the controller 160 is therefore unlikely to be able to enjoy a prolonged use of the electronic cigarette 100; [0252], communication link maybe wireless)
(Tremblay, [0105]-[0106] & [0252] describes a communication device such as a smartphone, mobile phone, tablet, smart watch, head-mounted display, or even another electronic cigarette to communicate wirelessly and having an application to perform operations on the e-cigarette; [0161] describes verifying the user’s age as an operation on the smart phone for accessing the e-cigarette). 
wherein the application is configured to: (Tremblay, [0105]-[0106] & [0252] describes a communication device such as a smartphone, mobile phone, tablet, smart watch, head-mounted display, or even another electronic cigarette to communicate wirelessly and having an application to perform operations on the e-cigarette; [0161] describes verifying the user’s age as an operation on the smart phone for accessing the e-cigarette)
determine that the identification data matches information stored in a profile corresponding to the nicotine dispenser: (Tremblay, [0161], verifying the user’s age; [0189] the controller 160 proceeds to disable the vapor-providing capability of the electronic cigarette 100. In other words, the controller 160 maintains the electronic cigarette 100 “unlocked” for vaping as long as it detects the vaping signature but “locks” the electronic cigarette 100 to prevent further vaping when it ceases to or otherwise does not detect the vaping signature. An individual who is not the legitimate user identified by the vaping signature recognized by the controller 160 is therefore unlikely to be able to enjoy a prolonged use of the electronic cigarette 100; [0252], communication link maybe wireless; [0207], gaming profile that is used with vaping & [0236], describes a profile of the user being an online social media account; [0161], authorization information can be user’s age)
verifying the identification data of the user is associated with the nicotine dispenser; (Tremblay, [0161], verifying the user’s age; [0189] the controller 160 proceeds to disable the vapor-providing capability of the electronic cigarette 100. In other words, the controller 160 maintains the electronic cigarette 100 “unlocked” for vaping as long as it detects the vaping signature but “locks” the electronic cigarette 100 to prevent further vaping when it ceases to or otherwise does not detect the vaping signature. An individual who is not the legitimate user identified by the vaping signature recognized by the controller 160 is therefore unlikely to be able to enjoy a prolonged use of the electronic cigarette 100; [0252], communication link maybe wireless)
responsive to generating the verification signal, communicate the identification signal to the nicotine dispenser via the wireless communication link; (Tremblay, [0189] the controller 160 proceeds to disable the vapor-providing capability of the electronic cigarette 100. In other words, the controller 160 maintains the electronic cigarette 100 “unlocked” for vaping as long as it detects the vaping signature but “locks” the electronic cigarette 100 to prevent further vaping when it ceases to or otherwise does not detect the vaping signature. An individual who is not the legitimate user identified by the vaping signature recognized by the controller 160 is therefore unlikely to be able to enjoy a prolonged use of the electronic cigarette 100; [0252], communication link maybe wireless) and
(Tremblay, [0189] the controller 160 proceeds to disable the vapor-providing capability of the electronic cigarette 100. In other words, the controller 160 maintains the electronic cigarette 100 “unlocked” for vaping as long as it detects the vaping signature but “locks” the electronic cigarette 100 to prevent further vaping when it ceases to or otherwise does not detect the vaping signature. An individual who is not the legitimate user identified by the vaping signature recognized by the controller 160 is therefore unlikely to be able to enjoy a prolonged use of the electronic cigarette 100; [0252], communication link maybe wireless)
Tremblay fails to explicitly disclose scan the identification data of the user; perform a second verification technique based on the profile, including one of facial recognition or vocal recognition, via one or more sensors at the personal communication device; generate the identification signal based on the second verification technique. 
However, in an analogous art, Cohen discloses scan the identification data of the user; (Cohen, [0103]-[0104], a method of eligibility requirement, the identity verification step comprises at least one of: evidence of meeting a minimum age requirement. Thus the system must of scanned the age to determine a minimum age to access the e-cigarette). 
perform a second verification technique based on the profile, including one of facial recognition or vocal recognition, via one or more sensors at the personal communication device; (Cohen, [0319] describes a second verification technique such as facial recognition which is used to verify they are qualified to obtain said modified risk product such as tobacco; [0324] describes a profile associated with the modified risk product; 3, FIG 6 shows a smart phone with camera; [0339], smart phone [personal communication device which has a sensor])
generate the identification signal based on the second verification technique; (Cohen, [0319] describes a second verification technique such as facial recognition which is used to verify they are qualified to obtain said modified risk product such as tobacco; [0324] describes a profile associated with the modified risk product; 3, FIG 6 shows a smart phone with camera; [0339], smart phone [personal communication device which has a sensor]; [0419] describes the identity verification step comprises evidence of a minimum age requirement)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cohen with the method and system of Tremblay to include scan the identification data of the user; perform a second verification technique based on the profile, including one of facial recognition or vocal recognition, via one or more sensors at the personal communication device; generate the identification signal based on the second verification technique. One would have been motivated to deliver nicotine to an e-cigarette based on identity verification on meeting a minimum age requirement (Cohen, [0044] & [0103]). 

Regarding claim 2, Tremblay and Cohen disclose the system of claim 1. 
Tremblay further discloses wherein the nicotine dispenser is further configured to receive the identification signal via the wireless communication link, (Tremblay, [0189] the controller 160 proceeds to disable the vapor-providing capability of the electronic cigarette 100. In other words, the controller 160 maintains the electronic cigarette 100 “unlocked” for vaping as long as it detects the vaping signature but “locks” the electronic cigarette 100 to prevent further vaping when it ceases to or otherwise does not detect the vaping signature. An individual who is not the legitimate user identified by the vaping signature recognized by the controller 160 is therefore unlikely to be able to enjoy a prolonged use of the electronic cigarette 100; [0252], communication link maybe wireless)
Cohen further discloses wherein the identification signal indicates an age of the user is greater than a predetermined threshold, (Cohen, [0103]-[0104], a method of eligibility requirement, the identity verification step comprises at least one of: evidence of meeting a minimum age requirement. [Thus the system must have scanned the age to determine a minimum age to access the e-cigarette]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cohen with the method and system of Tremblay to include wherein the identification signal indicates an age of the user is greater than a predetermined threshold. One would have been motivated to deliver nicotine to an e-cigarette based on identity verification on meeting a minimum age requirement (Cohen, [0044] & [0103]). 

Regarding claim 3, Tremblay and Cohen disclose the system of claim 1. 
Tremblay further discloses wherein the application is further configured to retrieve a profile of the user, the profile identifying an age of the user, (Tremblay, [0207], gaming profile that is used with vaping & [0236], describes a profile of the user being an online social media account; [0161], authorization information can be user’s age)

Regarding claim 4, Tremblay and Cohen disclose the system of claim 1. 
Cohen further discloses wherein the application is further configured to verify the identification data of the user based on a comparison between an age of the user and a predetermined threshold; (Cohen, [0103]-[0104], a method of eligibility requirement, the identity verification step comprises at least one of: evidence of meeting a minimum age requirement. Thus the system must of scanned the age to determine a minimum age to access the e-cigarette). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cohen with the method and system of Tremblay to include wherein the identification signal indicates an age of the user is greater than a predetermined threshold. One would have been motivated to deliver nicotine to an e-cigarette based on identity verification on meeting a minimum age requirement (Cohen, [0044] & [0103]). 

Regarding claim 5, Tremblay and Cohen disclose the system of claim 1. 
Tremblay further discloses wherein the nicotine dispenser is attributed with a unique identifier, (Tremblay, [0236], describes a profile of the user; [0249], In the addressed technique, the electronic cigarette 100 is assigned a network identifier, such as an IP address, and is able to communicate over a network with other devices having IP addresses. As such, knowledge of the electronic cigarette's IP address allows other networked devices to communicate with the electronic cigarette 100. Such communication may include transmission of information to be visually conveyed by the visual output device 190 of the electronic cigarette 100). 

Regarding claim 6, Tremblay and Cohen disclose the system of claim 5. 
Tremblay further discloses wherein the user is registered as the user of the nicotine dispenser based on a registration via at least one of the application or a server, the registration creating a profile of the user, the profile including the unique identifier of the nicotine dispenser, (Tremblay, [0207], gaming profile [there must be a registration] to enable vaping & [0236], describes a profile of the user being an online social media account; [0161], authorization information can be user’s age; [0249], In the addressed technique, the electronic cigarette 100 is assigned a network identifier, such as an IP address, and is able to communicate over a network with other devices having IP addresses. As such, knowledge of the electronic cigarette's IP address allows other networked devices to communicate with the electronic cigarette 100. Such communication may include transmission of information to be visually conveyed by the visual output device 190 of the electronic cigarette 100; [0236], profile associated with an application such as a social media account).

Regarding claim 7, Tremblay and Cohen disclose the system of claim 6. 
Tremblay further discloses wherein the profile of the user is stored by at least one of the application or the server responsive to the registration, (Tremblay, [0236], profile associated with an application such as a social media account [application]. It is implicit that a social media account is stored on a server).

Regarding claim 8, Tremblay and Cohen disclose the system of claim 1. 
Tremblay further discloses wherein the application is further configured to verify the identification data of the user based on at least one of: 
voice recognition, 
facial recognition, 
biometric recognition, (Tremblay, [0065], the user interface 150 may include a biometric sensor to sense a biometric feature of the user (e.g., a fingerprint sensor) in order to identify and/or authenticate the user).
or personal identification recognition.

Regarding claim 9, Tremblay and Cohen disclose the system of claim 1. 
Tremblay further discloses wherein the nicotine dispenser further comprises a micro-chip and a nicotine containing unit, wherein the micro-chip is configured to one of enable or activate the nicotine containing unit, (Tremblay, [0291], integrated circuit [micro-chip]; [0064], The fluid-drawing detector 154 outputs a signal to the controller 160, which processes this signal and consequently activates the vaporizer 126 (e.g., turns on a heater therein). Activation of the vaporizer 126 can be done by issuing a signal (e.g., a “vaporize enable” signal) to the vaporizer 126. The vaporizer 126 responds by vaporizing a portion of the liquid (that may have been drawn from the container 124, e.g., using a wicking material), producing vapor which can be brought into the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152)

Regarding claim 10, Tremblay and Cohen disclose the system of claim 9. 
Tremblay further discloses wherein the nicotine dispenser further comprises a processor configured to receive the identification signal via the wireless communication link and communicate with the micro-chip to one of enable or activate the nicotine-containing unit, (Tremblay, [0095], processor; [0291], integrated circuit [micro-chip]; [0064], The fluid-drawing detector 154 outputs a signal to the controller 160, which processes this signal and consequently activates the vaporizer 126 (e.g., turns on a heater therein). Activation of the vaporizer 126 can be done by issuing a signal (e.g., a “vaporize enable” signal) to the vaporizer 126. The vaporizer 126 responds by vaporizing a portion of the liquid (that may have been drawn from the container 124, e.g., using a wicking material), producing vapor which can be brought into the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152)

Regarding claim 11, Tremblay discloses a system for monitoring and controlling use of a nicotine dispenser, the system comprising:
a nicotine dispenser comprising a hardware processor and a nicotine-containing unit, wherein the hardware processor is configured to: (Tremblay, [0095], processor; [0051], e-cigarette [nicotine dispenser]; [0059], nicotine)
monitor an amount of nicotine dispensed by the nicotine-containing unit to the user over a period of time; (Tremblay, [0136], monitors usage of the electronic cigarette 100 (e.g., a vaping pattern); [0104] & [0126] describes increasing or decreasing the amount of the particular constituent which can be nicotine; [0136] also describes determining a certain amount of time has elapsed since the last vape)
Tremblay fails to explicitly disclose determine, responsive to monitoring, that the amount of nicotine dispensed to the user over the period of time is greater than a predetermined use threshold; and lock the nicotine-containing unit responsive to determining that the amount of nicotine dispensed by the user over the period of time is greater than the predetermined use threshold. 
However, in an analogous art, Cohen discloses determine, responsive to monitoring, that an amount of nicotine dispensed to the user over a period of time is greater than a predetermined use threshold; (Cohen, [0452], remotely monitoring transmitted usage patterns of the modified risk product or other tobacco product (FIG. 6). Upon comparison, a skilled health professional could determine if abuse [above a threshold] or misuse is potentially occurring).
and lock the nicotine-containing unit responsive to determining that the amount of nicotine dispensed by the user over the period of time is greater than the predetermined use threshold, (Cohen, FIG 3 shows an example of when the nicotine level is above a threshold that is consistent with prior nicotine use, the user is denied access [locking the nicotine unit] to the modified risk product or other tobacco product; [0118] describes a period of time; also see [0189]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cohen with the method and system of Tremblay to include determine, responsive to monitoring, that the amount 

Regarding claim 12, Tremblay and Cohen disclose the system of claim 11. 
Tremblay further discloses wherein the nicotine-containing unit comprises a micro-chip, and wherein the hardware processor is further configured to communicate with the micro-chip to lock or unlock the nicotine-containing unit, (Tremblay, [0291], integrated circuit [micro-chip]; [0095], processor; [0189] the controller 160 proceeds to disable the vapor-providing capability of the electronic cigarette 100. In other words, the controller 160 maintains the electronic cigarette 100 “unlocked” for vaping as long as it detects the vaping signature but “locks” the electronic cigarette 100 to prevent further vaping when it ceases to or otherwise does not detect the vaping signature. An individual who is not the legitimate user identified by the vaping signature recognized by the controller 160 is therefore unlikely to be able to enjoy a prolonged use of the electronic cigarette 100; [0252], communication link maybe wireless)

Regarding claim 13, Tremblay and Cohen disclose the system of claim 11. 
Tremblay further discloses wherein the hardware processor is further configured to communicate with a third-party computing device to receive the predetermined use (Tremblay, [0162], describes a remote server and a third party; [0095], processor; [0051], e-cigarette [nicotine dispenser]; [0059], nicotine; [0282] describes usage monitoring; [0126], For instance, in various examples of situations, this may be useful for the user to: enable the vapor-providing capability of the electronic cigarette 100 when he/she wants to vape; disable [lock] the vapor-providing capability of the electronic cigarette 100 when he/she does not want to or cannot vape; disable the vapor-providing capability of the electronic cigarette 100 when he/she wants no one else to use the electronic cigarette 100 (e.g., if the electronic cigarette 100 is not with him/her, is near a child, etc.); decrease or increase an amount of a constituent (e.g., nicotine) of the vapor that can be vaped; etc.)

Regarding claim 14, Tremblay and Cohen disclose the system of claim 13. 
Tremblay further discloses wherein the hardware processor is further configured to communicate with the third-party computing device to provide a lock indication responsive to locking the nicotine-containing unit; (Tremblay, [0162], describes a remote server and a third party; [0095], processor; [0051], e-cigarette [nicotine dispenser]; [0059], nicotine; [0282] describes usage monitoring; [0126], For instance, in various examples of situations, this may be useful for the user to: enable the vapor-providing capability of the electronic cigarette 100 when he/she wants to vape; disable [lock] the vapor-providing capability of the electronic cigarette 100 when he/she does not want to or cannot vape; disable the vapor-providing capability of the electronic cigarette 100 when he/she wants no one else to use the electronic cigarette 100 (e.g., if the electronic cigarette 100 is not with him/her, is near a child, etc.); decrease or increase an amount of a constituent (e.g., nicotine) of the vapor that can be vaped; etc.)

Regarding claim 15, Tremblay and Cohen disclose the system of claim 13. 
Tremblay further discloses wherein the hardware processor is further configured to lock or unlock the nicotine-containing unit responsive to the receipt of a signal from the third-party computing device, (Tremblay, [0162], describes a remote server and a third party; [0282] describes usage monitoring; [0095], processor; [0051], e-cigarette [nicotine dispenser]; [0059], nicotine; [0126], For instance, in various examples of situations, this may be useful for the user to: enable the vapor-providing capability of the electronic cigarette 100 when he/she wants to vape; disable [lock] the vapor-providing capability of the electronic cigarette 100 when he/she does not want to or cannot vape; disable the vapor-providing capability of the electronic cigarette 100 when he/she wants no one else to use the electronic cigarette 100 (e.g., if the electronic cigarette 100 is not with him/her, is near a child, etc.); decrease or increase an amount of a constituent (e.g., nicotine) of the vapor that can be vaped; etc.)

Regarding claim 16, Tremblay and Cohen disclose the system of claim 13. 
Tremblay further discloses wherein the hardware processor is further configured to transmit one of time data or location data regarding use of the nicotine dispenser to the third-party computing device responsive to use of the nicotine-containing unit, (Tremblay, [0162], describes a remote server and a third party; [0282] describes usage monitoring; [0095], processor; [0051], e-cigarette [nicotine dispenser]; [0059], nicotine; [0126], For instance, in various examples of situations, this may be useful for the user to: enable the vapor-providing capability of the electronic cigarette 100 when he/she wants to vape; disable [lock] the vapor-providing capability of the electronic cigarette 100 when he/she does not want to or cannot vape; disable the vapor-providing capability of the electronic cigarette 100 when he/she wants no one else to use the electronic cigarette 100 (e.g., if the electronic cigarette 100 is not with him/her, is near a child, etc.); decrease or increase an amount of a constituent (e.g., nicotine) of the vapor that can be vaped; etc; For instance, in various embodiments, the controller 160 may be configured to cause the vapor-providing capability of the electronic cigarette 100 to be disabled in response to an external control signal from the communication device 400 that is external to the electronic cigarette 100 (e.g., a “remote” disablement), or in response to one or more conditions independent of user input, such as a time- and/or location-dependent condition, having arisen (e.g., an “automatic” disablement), as will be further discussed later)

Regarding claim 17, Tremblay and Cohen disclose the system of claim 11. 
Tremblay further discloses wherein the hardware processor is further configured to lock the nicotine-containing unit responsive to a predetermined time period of non-use, (Tremblay, [0162], describes a third party; [0282] describes usage monitoring; [0095], processor; [0051], e-cigarette [nicotine dispenser]; [0059], nicotine; [0126], For instance, in various examples of situations, this may be useful for the user to: enable the vapor-providing capability of the electronic cigarette 100 when he/she wants to vape; disable [lock] the vapor-providing capability of the electronic cigarette 100 when he/she does not want to or cannot vape; disable the vapor-providing capability of the electronic cigarette 100 when he/she wants no one else to use the electronic cigarette 100 (e.g., if the electronic cigarette 100 is not with him/her, is near a child, etc.); decrease or increase an amount of a constituent (e.g., nicotine) of the vapor that can be vaped; etc; For instance, in various embodiments, the controller 160 may be configured to cause the vapor-providing capability of the electronic cigarette 100 to be disabled in response to an external control signal from the communication device 400 that is external to the electronic cigarette 100 (e.g., a “remote” disablement), or in response to one or more conditions independent of user input, such as a time- and/or location-dependent condition, having arisen (e.g., an “automatic” disablement), as will be further discussed later)

Regarding claim 18, Tremblay and Cohen disclose the system of claim 11. 
Tremblay further discloses wherein the hardware processor is further configured to unlock the nicotine-containing unit responsive to determining a time-of-day corresponds to a predetermined value, (Tremblay, [0095], processor; [0051], e-cigarette [nicotine dispenser]; [0059], nicotine; [0111], VCA events (whether local or remote) may be defined by one or more conditions (e.g., circumstances) that may involve various factors, including, for example, one or more of: time (e.g., to prevent or limit vaping at certain times of day or other specified moments; and/or to prevent vaping after a predetermined period has lapsed since the electronic cigarette 100 was last used to vape); a smoking cessation program of the user (e.g., to prevent the user from vaping more frequently, longer, etc. than permitted under the smoking cessation program)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al (“Tremblay,” US 20150181945) and further in view of Cohen et al (“Cohen,” US 20140378790) and further in view of Baker et al (“Baker,” US 20180286207). 

Regarding claim 19, Tremblay and Cohen disclose the system of claim 12. 
Tremblay further discloses wherein the hardware processor is further configured to communicate with the micro-chip (Tremblay, [0291], integrated circuit [micro-chip]; [0095], processor; [0051], e-cigarette [nicotine dispenser]; [0059], nicotine). 
Tremblay and Cohen fail to explicitly disclose to determine a compatibility of the nicotine-containing unit.
However, in an analogous art, Baker discloses to determine a compatibility of the nicotine-containing unit, (Baker, [0020], processor; [0095] describes using protocols to increase compatibility; [0063] describes using communications to retrieve usage to unlock the e-cigarette to control settings on the e-cigarette)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cohen with the method and system of Tremblay to include to determine a compatibility of the nicotine-containing unit. One would have been motivated to include a policy notification system and method for electronic vapor provision systems such as electronic delivery systems (e.g. e-cigarettes) to determine compatibility to control settings of the e-cigarette (Baker, [0002], [0063] & [0095])
Regarding claim 20, Tremblay and Cohen disclose the system of claim 19. 
Tremblay and Cohen fail to explicitly disclose wherein the hardware processor is further configured to unlock the nicotine-containing unit responsive to determining that the nicotine-containing unit is compatible.
However, in an analogous art, Baker discloses wherein the hardware processor is further configured to unlock the nicotine-containing unit responsive to determining that the nicotine-containing unit is compatible (Baker, [0020], processor; [0095] describes using protocols to increase compatibility; [0063] describes using communications to retrieve usage to unlock the e-cigarette to control settings on the e-cigarette)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cohen with the method and system of Tremblay to include wherein the hardware processor is further configured to unlock the nicotine-containing unit responsive to determining that the nicotine-containing unit is compatible. One would have been motivated to include a policy notification system and method for electronic vapor provision systems such as electronic delivery systems (e.g. e-cigarettes) to determine compatibility to control settings of the e-cigarette (Baker, [0002], [0063] & [0095])






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES J WILCOX/Examiner, Art Unit 2439                 



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439